Citation Nr: 0933485	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  05-40 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than May 17, 
2004, for the grant of an increased rating to 70 percent for 
the loss of use of the right hand due to amputation of the 
right thumb and right index finger, to include the issue of 
whether there was clear and unmistakable error (CUE) in the 
November 1995 rating decision.

2.  Entitlement to an effective date earlier than May 17, 
2004, for the grant of a total disability rating based on 
individual unemployability (TDIU), to include the issue of 
whether there was clear and unmistakable error (CUE) in the 
November 1995 rating decision.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1990 to August 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

During the pendency of this appeal, the Veteran's 
representative submitted a statement in support of the claims 
in September 2008.  Within the statement, the Veteran's 
representative that the Veteran is entitled to an effective 
date earlier than March 21, 2005 for the grant of service 
connection for post-traumatic stress disorder.  The issue has 
never been addressed by the RO and, therefore, is REFERRED to 
the RO for proper adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The claims on appeal were last adjudicated in an October 2005 
Statement of the Case (SOC).  Thereafter, additional, non-
duplicative, voluminous medical records from the Social 
Security Administration (SSA) were received showing 
historical and recent treatment of his right hand as well as 
medical opinion regarding the Veteran's employability. 

If a SOC or supplemental SOC (SSOC) is prepared before the 
receipt of further evidence, a supplemental statement of the 
case must be issued to the veteran, as provided in 38 C.F.R. 
§ 19.31, unless the additional evidence is duplicative or not 
relevant to the issue(s) on appeal.  38 C.F.R. § 19.37(a).  
In this case, the newly obtained evidence was not duplicative 
of evidence already associated with the claims file, and is 
clearly relevant to the issues because it provides medical 
opinions discussing the severity and current treatment of his 
medical conditions.  Therefore, in accordance with 38 C.F.R. 
§ 19.37(a), the case is returned to the RO for readjudication 
of the issues on appeal and the issuance of a SSOC.

The Veteran alleges he is entitled to an earlier effective 
date indicating his initial rating for his right hand was 
improperly determined in a November 1995 rating decision.  
That is, he argues the November 1995 rating decision did not 
consider the loss of use provisions with regard to his right 
hand and, instead, merely rated the Veteran's amputated 
fingers separately.  The Veteran further argues had he 
received a 70 percent loss of use rating in the November 
1995, he would have also been entitled to TDIU benefits from 
the time of separation from the military.  Essentially, the 
Veteran argues his right thumb and index finger were 
amputated while in the military and, since that time, have 
rendered his right hand useless.  There was no period in time 
where his hand worsened; an amputation is an amputation and 
the condition was as severe in 1995 as it is today.  

Although the Veteran did not use the specific language, it is 
clear the Veteran is arguing "clear and unmistakable error" 
(CUE) with the November 1995 rating decision.  The RO, in 
denying the veteran's claim, did not consider the question of 
CUE.  

The Veteran Claims Assistance Act (VCAA), in part, requires 
the VA to adequately identify the evidence necessary to 
substantiate the claim, the evidence presently of record, and 
the Veteran's and VA's respective responsibilities in 
development of evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) 


Here, these claims stem from the original grant of the 
increased rating and TDIU respectively, so the original 
August 2004 VCAA letter sent to the Veteran did not provide 
information regarding how effective dates are determined or 
information regarding CUE claims.  A subsequent March 2006 
letter was sent to the Veteran describing how effective dates 
and disability ratings are determined in general, but no 
letter was sent to the Veteran specifically with regard to 
his issues on appeal or regarding the CUE aspect of his 
claims.  Corrective action is required.

In regard to the Veteran's claim of entitlement to an earlier 
effective date for TDIU, currently effective May 17, 2004, 
the Board concludes that it is "inextricably intertwined" 
with the other earlier effective date issue on appeal as well 
as the raised, but unadjudicated, claim of entitlement to an 
effective date earlier than March 21, 2005 for the grant of 
service connection for PTSD.  The Veteran's argument of 
entitlement to an earlier effective date for his TDIU award 
is premised on the allegation that had errors not occurred 
with his right hand rating and PTSD rating, he would have met 
the schedular criteria for TDIU in August 1995.  

The Court has held that all issues "inextricably intertwined" 
with an issue certified for appeal, are to be identified and 
developed prior to appellate review.  Id.  Here, this issue 
must be deferred pending full development and adjudication of 
the Veteran's earlier effective claims pertaining to his 
right hand rating and PTSD award.  This issue must be 
remanded to the RO in accordance with the holding in Harris 
v. Derwinski, 1 Vet. App. 181 (1991).

Accordingly, the case is REMANDED for the following action:

1. The RO must ensure that all VCAA notice 
obligations are satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
implementing regulations, interpretative 
precedent Court decisions, and any other 
applicable legal precedent concerning the 
claims for earlier effective dates for the 
loss of use of the right hand due to 
amputation and TDIU, to include the issue 
of whether there is clear and unmistakable 
error (CUE) with a November 1995 rating 
decision.  

2.  After the above is complete, and 
development/adjudication of any and all 
inextricably intertwined issues is 
complete, readjudicate the Veteran's 
claims, to include consideration of 
whether a November 1995 rating decision 
was clearly and unmistakably erroneous in 
not considering and granting loss of use 
of the right hand due to amputation and 
TDIU.  If the claims remain denied, issue 
a supplemental statement of the case 
(SSOC) to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).


_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

